Citation Nr: 1758847	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of melanoma. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1964 to January 1968 and from January 1991 to January 1992.  His DD Form 214 confirms duty as an airplane mechanic, and service in the Republic of Vietnam.  The Veteran also had over 14 years of inactive service in the United States Air Force Reserve.  The Board thanks this Veteran for his honorable service to our country. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in June 2014 to present testimony on the issue on appeal.  

This appeal was subject to a prior remand by the Board in November 2015 to ensure compliance with due process requirements.  Specifically, the Board sought additional VA treatment records and a VA skin examination.  The Veteran was afforded a VA skin examination in March 2016.  Although it appears as though some VA treatment records may potentially remain outstanding at this time, an additional remand to obtain those records would serve no useful purpose as the Board is able to grant the benefit sought based on the evidence already of record.  Therefore, the Board finds sufficient compliance with prior Board remand instructions to proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his melanoma of the right cheek is shown to be at least as likely as not due to sun exposure during active service. 


CONCLUSION OF LAW

The criteria to establish service connection for residuals of melanoma of the right cheek are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection
 
Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the present case, it is undisputed that the Veteran was diagnosed with malignant melanoma on the right cheek of his face, which was surgically removed and confirmed by dermatopathologists in May 2011.  VA examination, March 2016; VA pathology record, May 2011.  Although the melanoma itself is not currently present, any residuals thereof, including a linear superficial vertical scar on the right cheek are manifestations of that disability for which service connection may be established.  Therefore, although surgical removal has occurred, a current melanoma disability in the form of residuals thereof is shown for the purposes of a VA compensation claim.   

With regard to the second element necessary for service connection, the service treatment records do not reflect that the Veteran had melanoma during service, nor does the Veteran claim such.  Instead, he asserts that his chronic exposure to the sun on the flight line during service, especially while in Vietnam, is responsible for his later development of melanoma.  Hearing transcript, June 2014.  

Both a VA dermatologist and a VA examiner have since agreed with this assertion.  In a February 2013 VA treatment note, the Veteran's dermatology follow-up provider noted that melanoma is a malignancy well documented to be a direct effect of chronic sun exposure, and that the Veteran received chronic sun exposure while in the military.  Subsequently, in a medical opinion offered in conjunction with the March 15, 2016 VA examination, the examiner stated "He did have significant sun exposure during his time in the service.  Sun exposure is a risk factor for melanoma.  Therefore it is at least as likely as not that sun exposure in the service caused or contributed to the development of the melanoma."  VA examination, March 2016.  

The Board acknowledges a subsequent notation in the claims file of a March 30, 2016 email communication between the examining physician and the Appeals Management Center in which the examiner stated that sun is a risk factor that is speculative rather than concrete, and that this Veteran could have been exposed to extreme sunlight before, after, or during service.  Thus, the examiner opined that the Veteran's melanoma was less likely as not due to military service.  The Board finds this negative opinion provided after personally examining the Veteran and offering a positive nexus opinion is not adequately supported by a rationale to explain that change in opinion.  Thus, the Board affords greater probative weight to the original nexus opinion in association with the VA examination on March 15, 2016.  

After careful consideration of all the evidence available in a case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA must resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Here, given the positive causal relationship to in-service sun exposure posited in the February 2013 treatment note, and in the original March 2016 VA examination opinion, the Board resolves any reasonable doubt in the Veteran's favor and finds the elements necessary to establish service connection are met.  38 C.F.R. § 3.303. 


ORDER

Service connection for residuals of melanoma is granted. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


